Citation Nr: 0400235	
Decision Date: 01/06/04    Archive Date: 01/21/04

DOCKET NO.  03-00 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to an increase in the 40 percent evaluation 
currently assigned for the service-connected rheumatoid 
arthritis.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran had active service from January 1953 to May 1956.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a September 2002 decision by the RO 
that denied an increased rating for rheumatoid arthritis.  

(This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran and his representative if further action is 
required on his part.)  



REMAND

Initially, the Board notes that service connection was 
established for generalized rheumatoid arthritis by rating 
action in August 1956.  

Although the veteran complained of pain in various joints, 
only his hands and feet were initially identified as being 
affected by rheumatoid arthritis.  Subsequently, he has 
complained of having joint pain involving his shoulders, 
elbows, knees, ankles and back.  

However, on review of the evidentiary record, it does not 
appear that any comprehensive diagnostic studies have been 
undertaken to identify which joints are actually affected by 
rheumatoid arthritis as opposed to a generalized degenerative 
process.  

Although the veteran was recently examined by VA in August 
2002, the examination was confined to the lumbar spine.  

The report also failed to include any findings or discussion 
concerning the degree of functional impairment of the joints 
affected by rheumatoid arthritis under 38 C.F.R. §§ 4.40, 
4.45, and the holding in DeLuca v. Brown, 8 Vet. App. 202 
(1995).  In that case, the United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court"), held that any 
identified functional loss should be, if feasible, expressed 
in terms of additional range of motion loss.  

Comprehensive findings conforming to the regulations are 
needed to evaluate the claim.  Weight loss, anemia, 
impairment of health, the number and duration of 
incapacitating exacerbations, and any limitation of motion or 
ankylosis of affected joints are factors to be considered in 
rating the veteran's rheumatoid arthritis.  

Therefore, it is imperative that all joints affected by 
rheumatoid arthritis are identified and that accurate 
measurements of limitation of motion are recorded.  

The duty to assist includes providing a thorough and 
contemporaneous medical examination, especially where it is 
necessary to determine the current level of a disability.  
Peters v. Brown, 6 Vet. App. 540, 542 (1994).  

As the current medical evidence of record does not provide a 
clear picture of the severity of the veteran's rheumatoid 
arthritis, the Board finds that additional examinations 
should be undertaken.  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  

Accordingly, the claim is REMANDED to the RO for the 
following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  

2.  The RO should take appropriate steps 
to contact the veteran and obtain the 
names and addresses of all medical care 
providers, VA or non-VA, who treated him 
for his rheumatoid arthritis since August 
2002.  After the veteran has signed the 
appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
any unsuccessful efforts in this regard.  

3.  The veteran should be afforded a VA 
examination by a rheumatologist, if 
available, to determine the extent and 
current severity of his service-connected 
rheumatoid arthritis.  All indicated 
tests and studies are to be performed, 
including x-ray studies of all affected 
joints identified by the veteran.  Prior 
to the examination, the claims folder 
must be made available to the examiner 
for review.  A notation to the effect 
that this record review took place should 
be included in the report of the 
examiner.  The clinical findings and 
reasons upon which the opinions are based 
should be typed or otherwise recorded in 
a legible manner for review purposes.  

I  The examiner is requested to 
identify all joints, if any, 
affected by rheumatoid arthritis and 
those affected by degenerative 
arthritis.  The examiner is also 
requested to explain why rheumatoid 
arthritis is not an appropriate 
diagnosis for each joint diagnosed 
with degenerative arthritis.  A 
detailed history regarding all 
affected joints should be provided 
in the report.  The examiner should 
indicate whether the veteran's 
rheumatoid arthritis is active or 
inactive.  

II  All disabling manifestations of 
any joints affected by rheumatoid 
arthritis should be provided, to 
include the range of motion in 
degrees of all joints so affected.  
In this regard, the examiner should 
indicate what is considered normal 
range of motion for each affected 
joint.  

III  With respect to any joint 
affected by rheumatoid arthritis, 
the examiner should determine 
whether the joint exhibits weakened 
movement, excess fatigability, or 
incoordination that is attributable 
to rheumatoid arthritis.  If 
feasible, these determinations 
should be expressed in terms of the 
degree of additional loss of range 
of motion or favorable, intermediate 
or unfavorable ankylosis.  

IV  The examiner should also express 
an opinion on whether pain could 
significantly limit functional 
ability during flare-ups or when the 
affected joint is used repeatedly 
over a period of time.  This 
determination should also, if 
feasible, be portrayed in terms of 
the degree of additional range of 
motion loss or favorable, 
intermediate or unfavorable 
ankylosis due to pain on use or 
during flare-ups.  

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have an adverse effect on 
his claim. 

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  In particular, 
the RO should determine if all medical 
findings necessary to rate the service-
connected rheumatoid arthritis have been 
provided by the examiner and whether they 
have responded to all questions posed.  
If not, the report must be returned for 
corrective action.  38 C.F.R. § 4.2 
(2003).  

6.  After the requested development has 
been completed, the RO should review the 
claim.  The RO should adjudicate the 
merits of the claim based on all the 
evidence of record and all governing 
legal authority, including VCAA and 
implementing regulations, and any 
additional information obtained as a 
result of this remand.  If the veteran's 
rheumatoid arthritis is found to be 
inactive, the RO should consider whether 
separate ratings are warranted for each 
affected joint under DC 5002.  The RO 
should also consider the provisions of 38 
C.F.R. §§ 4.40 and 4.45 as set forth in 
DeLuca, 8 Vet. App. 202.  If applicable, 
consideration should include the 
appropriate diagnostic criteria for the 
musculoskeletal system in effect at the 
time of the veteran's claim as well as 
all revisions.  It should be noted that 
application of any new regulation is not 
appropriate prior to the effective date 
of the regulation change.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case and given the opportunity to respond 
thereto.  The RO is advised that they are 
to make a determination based on the law 
and regulations in effect at the time of 
their decision, to include any further 
changes in the VCAA or other legal 
precedent.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.  


		
	STEPHEN L. WILKINS 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


